Citation Nr: 1550665	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-19 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and anxiety.

4.  Entitlement to service connection for high cholesterol.

5.  Entitlement to service connection for an enlarged prostate.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for high blood pressure, to include as due to herbicide exposure.

8.  Entitlement to service connection for a pulmonary disability manifested by breathing problems, to include asthma and bronchitis, to include as due to asbestos exposure.

9.  Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:  Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1964 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran initially submitted a claim for entitlement to service connection for anxiety and depression.  See VA From 21-526, Veteran's Application for Compensation and/or Pension, received in February 2008.  Additional evidence associated with the claims file includes a diagnosis for PTSD.  Although the Veteran sought service connection only for anxiety and depression, a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as anxiety and depression, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has reframed the issues on appeal, as shown on the title page.

The Board notes that additional evidence was associated with the record following issuance of the statement of the case in May 2011, and that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of the additional evidence.  See 38 C.F.R. § 20.1304 (2014).  The additional evidence, which consists of a January 2012 VA PTSD examination report, is relevant to the Veteran's claim for entitlement to service connection for PTSD.  In this decision, the Board grants entitlement to service connection to PTSD.  Given the favorable nature of this action, the Veteran is not prejudiced by the Board's consideration of the additional evidence in the first instance.  The additional evidence is not relevant to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, for high cholesterol, for an enlarged prostate, and for GERD. Accordingly, a remand for issuance of an additional supplemental statement of the case as to those issues in consideration of the additional evidence is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2014).

The issues of entitlement to service connection for high blood pressure; entitlement to service connection for a pulmonary disability manifested by breathing problems, to include asthma and bronchitis; and entitlement to service connection for hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's current coronary artery disease is the result of his active service, to include presumed exposure to herbicides.

2.  The Veteran is credible in his reports of in-service stressful events.

3.  A VA psychiatrist has linked the Veteran's reported in-service stressors to a diagnosis of PTSD, and the reported stressors are credible.

4.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran has PTSD that is caused by or related to his active service.

5.  The competent evidence of record does not reflect a current diagnosis of an acquired psychiatric disability other than PTSD.

6.  High cholesterol is a laboratory finding and not a disease, disability, or injury for which applicable law permits compensation or service connection.

7.  The most probative evidence of record does not show that it is at least as likely as not that the Veteran's enlarged prostate is caused by or otherwise etiologically related to his active service.

8.  The competent evidence of record does not show that it is at least as likely as not that the Veteran's GERD is caused by or otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for coronary artery disease are met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disability other than PTSD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 14); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for entitlement to service connection for high cholesterol are not met.  38 U.S.C.A. §§ 101(16), 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  The criteria for entitlement to service connection for an enlarged prostate are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for entitlement to service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board grants entitlement to service connection for coronary artery disease and PTSD.  This represents a complete grant of the benefits sought on appeal as to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements as they relate to those issues is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In regard to the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD, for high cholesterol, for an enlarged prostate, and for GERD, VA letters issued in March 2008 and June 2008 satisfied the duty to notify provisions with respect to service connection.  The letters informed the Veteran of the factors pertinent to the establishment of service connection and for establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran with regard to those issues.  The service treatment records, service personnel records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been provided a VA examination in connection with the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, for high cholesterol, for an enlarged prostate, or for GERD.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317, manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2014).  Note (ii) provides that the third requirement may be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  Id.

In this case, as discussed below, the claim for entitlement to service connection for high cholesterol must be denied because high cholesterol is not a disability for which service connection may be granted.  As such, a VA examination is not warranted in relation to that issue.

As for the claim for entitlement to service connection for a psychiatric disability other than PTSD, as will be discussed below, there is no competent evidence of record showing a current diagnosis of a psychiatric disability other than PTSD, and the record does not reflect persistent or recurrent symptoms of such a disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As there is no current disability, a remand for a VA examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As for the claim for entitlement to service connection for an enlarged prostate, the Veteran has argued that his current disability is related to in-service exposure to herbicides.  He has not provided any other theories as to how the disability is related to active service and, as discussed below, the evidence does not establish that the Veteran had the disability during his active service.  As for the claim for entitlement to service connection for GERD, the Veteran has not provided any theory as to how the disability is related to his active service, and the evidence does not establish that the Veteran had the disability during his active service.  As such, the Board finds that, other than the Veteran's allegations, the record does not indicate that his enlarged prostate or GERD may be associated with service as there is no evidence of disease or injury in service, of recurrent symptoms or continuity of symptomatology since service, or of any other possible association with service.  In addition, an enlarged prostate is not included in the current list of diseases presumed to be associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  For these reasons, a VA medical opinion is not necessary to decide the claim for entitlement to service connection for an enlarged prostate and/or GERD.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  The Board notes that the Veteran's generalized lay statement suggesting a nexus between the enlarged prostate and GERD and his active service do not constitute evidence sufficient to warrant a VA examination.  A conclusory generalized lay statement suggesting a nexus between a current disability and active service does not suffice to show that a disability may be associated with service, as this would result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278-1279 (Fed. Cir. 2010).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability shown after service when all of the evidence, including that pertinent to service, shows that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain diseases may be presumed to have been incurred in service where a Veteran was exposed to herbicide agents, such as Agent Orange, while on active service, even when there is no evidence of such exposure during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Generally, the regulation applies where an enumerated disease, to include ischemic heart disease, becomes manifest to a compensable degree at any time after active service.  38 C.F.R. § 3.307(a)(6)(ii).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Heart Disease

The record shows that the Veteran receives ongoing treatment for coronary artery disease.  Therefore, there is evidence of a current disability of coronary artery disease.

The Veteran has asserted that he was exposed to herbicides while serving in Vietnam.  The Veteran's service treatment records, service personnel records, and DD Form 214 are absent for evidence of any in-country service in Vietnam.  However, they do indicate that the Veteran served in the United States Navy from March 1964 to January 1968, and that he was stationed on the U. S. S. Princeton during that time.  The U. S. S. Princeton is included on VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides, which was updated in August 2015.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp 
(last visited September 22, 2015).  The list indicates that the U. S. S. Princeton operated in Ganh Rai Bay during April 1966, which was during the Veteran's period of active service, including his time stationed on the U. S. S. Princeton.

The Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam between January 9, 1962 and May 7, 1975.  38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2014).  The Federal Circuit, in Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption. 

With regard to inland waterways, for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the offshore waters.  See Haas, 525 F.3d at 1187-1190.  The term "inland waterways" is not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  According to the VA Adjudication Procedure Manual, inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Ganh Rai Bay is an inland waterway because it extends deeply into the interior of Vietnam and is an access channel to both the Saigon River and Mekong River Delta.  VBA Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (Sept. 9, 2010), notes that Ganh Rai Bay, along with the Cua Viet River, Saigon River, and Mekong River Delta, is an inland waterway.  Thus, for VA purposes, Ganh Rai Bay is considered an inland waterway.  See also Gray v. McDonald, 27 Vet. App. 313 (2015).

The Veteran's service personnel records indicate that he was stationed on the U. S. S. Princeton throughout 1966.  They also show that the Veteran took leave from January 27, 1966, to January 31, 1966, and from September 11, 1966, to September 25, 1966.  There is no indication that the Veteran took leave at any time during April 1966.  As such, the record shows that it is at least as likely as not that the Veteran was on board the U. S. S. Princeton in April 1966 when that ship is known to have operated in Ganh Rai Bay, an inland waterway.  Accordingly, the Veteran was present on an inland waterway in April 1966, meaning that he had service in Vietnam during the Vietnam Era.  He is thus presumed to have been exposed to herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's coronary artery disease is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  The record shows that the disability is manifested to a compensable degree under the relevant rating criteria found in 38 C.F.R. § 4.104, Diagnostic Code 7005.  Therefore, resolving  any remaining doubt in the Veteran's favor, the Board concludes that service connection for coronary artery disease is warranted on a presumptive basis under 38 C.F.R. § 3.307(a)(6).

PTSD

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  For cases certified to the Board on or after August 4, 2014, such as this case, the diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (August 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).

If a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran reported to the January 2012 VA examiner that, during his active service, the ship on which he was stationed was used to clean and prepare bodies for shipment back to the United States.  He reported that he would see lines of bodies, and that sometimes he would recognize the dead soldiers.  He noted, "For three trips, it was all death and nothing else.  I was in close contact with all this stuff."  As noted above, the Veteran's service personnel records show that he was stationed on the U. S. S. Princeton where he worked as a machinist mate.  VA's list of Navy and Coast Guard Ships associated with service in Vietnam and Exposure to Herbicides shows that the U. S. S. Princeton operated as troop transport with helicopters and small vessels transporting troops on and offshore during the period when the Veteran was stationed on that ship.  In light of the evidence, the Board finds that the Veteran's description of the in-service stressful events is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the Board finds him to be credible in his reports of the in-service stressful events.

The January 2012 VA examiner, who is a psychiatrist or psychologist, reviewed the records, interviewed the Veteran, and examined the Veteran.  Based on the interview and examination, the VA examiner provided a diagnosis of PTSD consistent with the DSM-IV diagnostic criteria.  The examiner opined that the Veteran's stressors related to his deployment to Vietnam are adequate to support the diagnosis of PTSD.

The Board observes that the January 2012 VA examiner's opinion also states that the Veteran's claimed in-service stressor involved "fear of hostile military environment," whereas the regulations provide a relaxed standard for service connection for PTSD where the in-service stressor is related to "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  The Board finds that the difference in terminology-"environment" versus "activity"-is not meaningful.  Nevertheless, the Board finds that it need not address whether the record shows that the definition of "fear of hostile military or terrorist activity" pursuant to 38 C.F.R. § 3.304(f)(3) has been met.  The record otherwise establishes a diagnosis of PTSD linked by medical evidence to a credible reported in-service stressor which is supported by objective evidence of the circumstances of the Veteran's service. 

The Board further observes that the January 2012 VA examination was provided prior to the promulgation of the DSM-5 in May 2013 and, therefore, reflects that the Veteran was evaluated under the diagnostic criteria for PTSD set forth in the DSM-IV.  As noted above, because this case was certified to the Board on or after August 4, 2014, the regulations require that the Veteran's diagnosis for PTSD conform to the criteria set forth in the DSM-5 rather than the DSM-IV.  However, in this case the January 2012 VA examiner provided a detailed accounting of the Veteran's symptoms as compared to the diagnostic criteria for PTSD under the DSM-IV.  The Board has compared those symptoms to the diagnostic criteria for PTSD set forth in the DSM-5, and finds that it is highly likely that the Veteran's psychiatric symptoms, as described in the January 2012 VA examination report, also meet the diagnostic criteria for PTSD under the DSM-5.  Therefore, a remand of the issue to clarify the PTSD diagnosis would delay adjudication of the Veteran's claim and provide little, if any, benefit to the Veteran.  Accordingly, the Board extends the benefit of the doubt to the Veteran, and finds that his diagnosis for PTSD satisfies 38 C.F.R. § 4.125(a).  See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In summary, the record shows that the Veteran has been diagnosed with PTSD consistent with the diagnostic criteria set forth in the DSM-IV.  The Board finds that the diagnosis for PTSD satisfies 38 C.F.R. § 4.125.  The Veteran has reported in-service stressors that are generally consistent with his deployment to Vietnam and his in-service specialty of machinist mate on the U. S. S. Princeton, as reflected in the service records.  His reports of the in-service stressors are therefore considered credible.  The January 2012 VA examination reflects that the Veteran's claimed credible in-service stressors are adequate to support a diagnosis of PTSD.  The January 2012 VA examiner is a psychiatrist or psychologist.  Thus, the Board finds that it is at least as likely as not that the Veteran's PTSD is related to his active service.  Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's PTSD is related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and entitlement to service connection for PTSD must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Acquired Psychiatric Disability Other than PTSD

The Veteran contends that he has an acquired psychiatric disability other than PTSD, to include depression and anxiety, that is related to his active service.  See, e.g., VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in February 2008.  The VA treatment records show that the Veteran had a positive depression screen on a single occasion in December 2008, but had negative depression screens on multiple other occasions, both before and after the December 2008 positive screen.  The December 2008 positive depression screen did not result in a formal clinical diagnosis of depression or any other acquired psychiatric disability.  The other evidence of record is also absent for any diagnosis of an acquired psychiatric disability other than PTSD within the appeal period or in proximity to the claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue under discussion here falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Diagnosing an acquired psychiatric disability other than PTSD as a disability for VA purposes requires diagnostic testing and a diagnosis conforming to the criteria of DSM-5.  38 C.F.R. § 4.125 (2014).  The Veteran has not been shown to possess the medical expertise or knowledge required to diagnose an acquired psychiatric disability.  Therefore, the Veteran's statements do not constitute competent evidence of a diagnosis of an acquired psychiatric disability other than PTSD.

As discussed in the Introduction, the Board observes that the Veteran was afforded a VA PTSD examination in January 2012, and the AOJ has not considered that additional evidence as it relates to the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD.  However, although the January 2012 VA PTSD examination relates to psychiatric disabilities in general, it does not show that the Veteran has been diagnosed with an acquired psychiatric disability other than PTSD.  As such, it is not relevant to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, and a remand for consideration of the additional evidence is as it pertains to that issue is not required.  See 38 C.F.R. § 19.37; see also Bernard, 4 Vet. App. at 392-94; Sabonis, 6 Vet. App. at 430.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for an acquired psychiatric disability other than PTSD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

High Cholesterol

The Veteran contends that service connection is warranted for high cholesterol.  Hypercholesterolemia is defined as excess of cholesterol in the blood.  See Dorland's Illustrated Medical Dictionary 887 (32th ed. 2012).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, and so on."  Id. at 891.

The medical evidence of record shows that the Veteran has hyperlipidemia.  However, such findings are not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20,440, 20,445 (1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).  Therefore, elevated cholesterol is merely a laboratory finding, and not a "disability" for which VA compensation benefits may be awarded.  Accordingly, service connection for high cholesterol is not warranted, nor is there any possibility that any medical records or other evidence would change this determination.  As such, the preponderance of the evidence is against the claim for service connection for high cholesterol, and the benefit-of-the-doubt doctrine is not for application. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.

Enlarged Prostate

The Veteran contends that service connection is warranted for an enlarged prostate.  The medical evidence of record shows that the Veteran currently receives treatment for a prostate condition.  The Veteran has not put forth any specific theories as to how his current prostate condition may be etiologically related to his active service.

The Veteran's report of medical examination for enlistment, dated in March 1964, indicates that the Veteran had a normal genitourinary evaluation.  The Veteran's report of medical examination for release from active duty, dated in December 1967, shows that the Veteran had a normal genitourinary evaluation.  The service treatment records show that the Veteran was treated for gonorrhea during his active service.  However, they do not show that the Veteran complained of or was treated for an enlarged prostate or any other such genitourinary condition during active service.

The medical evidence of record includes a laboratory report dated in April 2005 showing that the Veteran's prostate-specific antigen was measured at 0.7 NG/Ml, which is within the normal range.  A laboratory report dated in October 2006 also showed prostate-specific antigen within the normal range.  The earliest dated medical evidence of record showing treatment for a prostate condition are VA treatment records dated in December 2007, which note an assessment of benign prostatic hyperplasia with a plan to "continue Terazosin."

Thus, the Veteran does not contend and the record does not show that the Veteran had a prostate condition during active service or for many years thereafter.  The Veteran has not alleged a continuity of symptoms, and an enlarged prostate is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim for entitlement to service connection for an enlarged prostate.  See Walker, 708 F.3d 1331.  The Board concludes that the record does not show that service connection for an enlarged prostate is warranted based on in-service occurrence or continuity of symptoms.

To the extent that the Veteran's statements have raised the contention that the enlarged prostate is the result of herbicide exposure during service in Vietnam, an enlarged prostate is not among the diseases associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Furthermore, the Veteran has not been shown to possess the medical knowledge and expertise necessary to medically link a prostate condition to exposure to herbicides or other chemicals.  Therefore, his statements are not considered competent on the matter.  See Jandreau, 492 F.3d at 1377.  There is no competent evidence of record that etiologically links the Veteran's current prostate condition to his presumed in-service exposure to herbicides.  Accordingly, there is no basis for a finding of presumptive service connection for an enlarged prostate as due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e) and 38 C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing, the Veteran is not precluded from establishing service connection as due to in-service herbicide exposure with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  However, the only evidence of record causally linking the Veteran's current prostate condition with the in-service exposure to herbicides is the Veteran's lay statements.  The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a lay person is competent to report what he or she experiences through the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the possible etiology of an enlarged prostate is a complex medical issue involving internal processes not readily observable by a lay person.  The Veteran has not been shown to have the medical knowledge and expertise to opine as to the causal relationship between his current prostate condition and his active service.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  As such, the Board does not accept as probative the Veteran's statements medically linking his current prostate condition to his active service.  Accordingly, the Board finds that there is no probative evidence of record indicating that the Veteran's enlarged prostate is related to his active service on a direct or presumptive basis.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for an enlarged prostate.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

GERD

The Veteran contends that service connection is warranted for GERD.  The medical evidence of record shows that the Veteran currently receives treatment for GERD.  The Veteran has not put forth any specific theories as to how his current GERD may be etiologically related to his active service.

The Veteran's report of medical examination for enlistment, dated in March 1964, indicates that the Veteran had a normal evaluations for the mouth, throat, abdomen, viscera, anus and rectum.  The Veteran's report of medical examination for release from active duty, dated in December 1967, shows that the Veteran had normal evaluations of the mouth, throat, abdomen, viscera, anus and rectum.  The service treatment records show that the Veteran was treated for sore throats and stomach pains during his active service.  However, they do not show that the Veteran complained of or was treated for GERD or any other such condition of the upper gastrointestinal system during active service.

The earliest dated medical evidence of record showing complaint of or treatment for GERD is a private treatment record dated in March 2002 that notes "possible mild gastroesophageal reflux disease."

Thus, the Veteran does not contend and the record does not show that the GERD had its onset during active service.  In fact, the record does not show that the Veteran complained of or was treated for GERD for many years thereafter.  The Veteran has not alleged, and the record does not show, a continuity of symptoms with regard to GERD, and GERD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim for service connection for GERD.  See Walker, 708 F.3d 1331.  The Board concludes that the record does not show that service connection for GERD is warranted based on in-service occurrence or continuity of symptoms.

To the extent that the Veteran's statements have raised the contention that the GERD is the result of herbicide exposure during service in Vietnam, GERD is not among the diseases associated with exposure to herbicides under 38 C.F.R. § 3.309(e).  Furthermore, the Veteran has not been shown to possess the medical knowledge and expertise necessary to medically link GERD to exposure to herbicides or other chemicals.  Therefore, his statements are not considered competent on the matter.  See Jandreau, 492 F.3d 1372.  There is no competent evidence of record that etiologically links the Veteran's current GERD to his presumed in-service exposure to herbicides.  Accordingly, there is no basis for a finding of presumptive service connection for GERD as due to herbicide exposure pursuant to 38 C.F.R. § 3.309(e) and 38 C.F.R. § 3.307(a)(6)(ii).

In terms of direct causation, the only evidence of record causally linking the Veteran's current GERD with the in-service exposure to herbicides is the Veteran's lay statements.  The Board has carefully considered the Veteran's lay assertions.  The Board again acknowledges that a lay person is competent to report what he or she experiences through one of the senses.  See Layno, 6 Vet. App at 470.  However, the possible etiology of GERD is a complex medical issue involving internal processes not readily observable by a lay person.  The Veteran has not been shown to have the medical knowledge and expertise to opine as to the causal relationship between his current GERD and his active service.  See Jandreau, 492 F.3d at 1377.  As such, the Board does not accept as probative the Veteran's statements linking the current GERD to the active service, to include the presumed in-service herbicide exposure.  Accordingly, the Board finds that there is no probative evidence of record indicating that the Veteran's GERD is related to his active service on a direct presumptive or nonpresumptive basis. 

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for GERD.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for an enlarged prostate is denied.

Entitlement to service connection for GERD is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The Board finds that the remaining matters on appeal must be remanded for further development before a decision may be made on the merits.

High Blood Pressure

The Veteran contends that his current high blood pressure is related to his active service, to include his in-service exposure to herbicides.  He has not been afforded a VA examination with regard to the issue of entitlement to service connection for high blood pressure.

A VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury, or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the United States Court of Appeals for Veterans Claims held that the third prong, which requires an indication that the claimant's disability or symptoms "may be" associated with the established event, is a low threshold.

Here, the medical evidence of record demonstrates that the Veteran has a current diagnosis of high blood pressure.  In addition, as discussed in the above decision, the Veteran had service in Vietnam during the Vietnam Era, and is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  Accordingly, the first and second prongs of McLendon have been met.

As to the third prong of McLendon, the National Academy of Sciences (NAS) Institute of Medicine 's Veterans and Agent Orange: Update 2010, concludes that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  The NAS defines the category of "limited or suggestive evidence" to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because change, bias, and confounding could not be ruled out with confidence."  See 77 Fed. Reg. 47,926.

In view of the above, the Board finds that the evidence in this case is sufficient to indicate that the Veteran's high blood pressure may be related to herbicide exposure.  Therefore, the low threshold of McLendon has been met, and a VA examination is required. 

Breathing Problems, to include Asthma and Bronchitis

The Veteran contends that he currently has a respiratory disability that is due to in-service exposure to asbestos.  The Veteran has alleged that he was exposed to asbestos covering steam lines when he worked in an engine room on a ship.  See VA Form 21-526, received in February 2008.  He has also alleged that he was exposed to asbestos when he was tasked with replacing old steam lines after his ship, the U. S. S. Princeton, returned to Long Beach for an overhaul.  See VA Form 9, Appeal to the Board of Veterans' Appeals, received in July 2011.

The medical evidence of record confirms that the Veteran has a current respiratory disability.  The Veteran's DD Form 214 confirms that he served as a machinist mate in the United States Navy, and that he was stationed aboard the U. S. S. Princeton at the time of his separation from active service in January 1968.

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI, which has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.  VAOPGCPREC 4-00 (2000).

With respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).

The evidence here does not show, and the Veteran does not contend, that his claimed respiratory disability first manifested during active service.  Rather, the Veteran asserts that his respiratory disability was the result of exposure to asbestos during the performance of his military occupation specialty.  To this end, the Board notes that the Veteran's in-service occupation may permit a finding that it is at least as likely as not that he was exposed to asbestos.  Given the assertions with regard to asbestos exposure in service, the AOJ should complete the development set forth in the Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 8-8, Asbestos-Related Diseases (May 11, 1988); VA's Adjudication Procedure Manual, M21-MR, Part IV.ii.2.C.9 (Dec. 13, 2005) and Part IV.ii.1.H.29.a (July 20, 2009).  Then, the Veteran should be provided with a VA examination to determine the likely etiology of all currently diagnosed respiratory disabilities.  See McLendon, 20 Vet. App. 79.

Hearing Loss

The Veteran contends that his current hearing loss is the result of exposure to noise while working in a ship engine room during active service.  See, e.g,, VA Form 9, received in July 2011.

The Veteran was provided a VA examination in September 2010 with respect to his claim for entitlement to service connection for hearing loss.  The September 2010 VA examiner reviewed the record and acknowledged the Veteran's report of in-service and post-service noise exposure.  The examiner performed audiological testing which produced findings indicative of a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  However, the examiner opined, "After careful review of the available evidence and the medical literature it is my professional opinion that veteran's above claimed condition(s) were not likely caused by or a result of military noise exposure."  The examiner provided no rationale for this opinion.  As such, the examiner's opinion is inadequate for decision making purposes, and a VA addendum opinion must be obtained as to the likely etiology of the Veteran's hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his current high blood pressure.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's high blood pressure, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service, to include the Veteran's presumed in-service herbicide exposure.

A complete rationale should be provided for all opinions given.

2.  Attempt to verify the Veteran's allegation that he was exposed to asbestos while serving as a machinist mate and while removing steam lines from the structure of the U. S. S. Princeton during its overhaul in Long Beach, to specifically include seeking information as to whether the Veteran's military occupational specialty of machinist mate and related duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos.

3.  Following completion of the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed respiratory disabilities.  Provide a copy of the record and this Remand to the VA examiner for review.  The examiner must specify in the report that the record has been reviewed.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Identify all respiratory disabilities found to be present, and specifically indicate whether the Veteran has an asbestos-related respiratory disability. 

b)  For all currently diagnosed respiratory disabilities, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that such is related to the Veteran's active service, to include his alleged in-service exposure to asbestos.

A complete rationale should be provided for all opinions given.

4.  Forward a copy of the record and this Remand to the VA examiner who conducted the September 2010 VA examination or, if that examiner is not available, to a similarly qualified VA clinician.  Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss is caused by or otherwise etiologically related to service.  In rendering the requested opinion, the examiner must consider the Veteran's assertions that he was exposed to engine noise during active service.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale should be provided for any opinion given.

5.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  The supplemental statement of the case must reflect consideration of all pertinent evidence of record.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


